Citation Nr: 0315418	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

Matthew R. Blenner,  Law Clerk


REMAND

The veteran had active duty from October 1955 to October 1958 
and from November 1959 to June 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The veteran and his representative appeared before the 
undersigned Acting Veterans Law Judge at a video hearing with 
the RO in March 2003

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain veteran's VA 
clinical records to include any 
audiological tests and treatment and 
prescription for hearing aids from the 
Jackson, Mississippi VA Medical Center 
(VAMC) from December 2002 to present.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
etiology of the veteran's hearing loss.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The VA examiner 
should provide an opinion as to whether 
it is as likely as not that the veteran's 
current hearing loss is related to his 
active military service.  The examiner 
should provide complete rationale for 
this opinion.

3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


